EXHIBIT 32.1 SHAMIKA 2 GOLD,INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Shamika 2 Gold, Inc (the “Company”) on Form 10-Q for the period ended March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert Vivian, President, Chief Executive Officer and Interim Financial Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Companyand will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date: May 17, 2011 /s/Robert Vivian Name:Robert Vivian Title:President and Chief Executive Officer and Interim Financial Officer (Principal Executive andAccounting Officer)
